Exceptions overruled. The evidence showed that the plaintiff performed services for the defendant under a vote to hire the plaintiff as “director of public relations.” The judge ruled that the plaintiff could not recover unless he proved by a preponderance of the credible evidence that he performed the duties of director of public relations. The evidence showed and the judge found that the defendant in the same period had a “ ‘Director of Public Relations,’ who very satisfactorily handled all matters of publicity and releasing of news incident to the operation of the track.” The judge also found on adequate evidence that the purpose of the vote was “to place at the service of the [incoming] President” a man selected by him “to help, counsel and advise him in the promotion of the best interests of the defendant,” and that the plaintiff rendered the services for which he was engaged. There was no error in the denial of the defendant's requests to rule that the plaintiff could not recover on the foregoing findings and ruling. Wood v. Spedoni, 328 Mass. 483, 485.